DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The amendments dated 9/2/21 have been entered. The amendments have overcome the drawing objections, claim objections, 112(a) and 112(b) rejections of the office action of 6/3/21. The examiner notes the new 112(b) presented below in light of applicant’s amendments. 

	Applicant’s amendments and arguments have necessitated the new grounds of rejection presented below. The claims in question are now rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 20100133833 A1), in view of Montgomery (US 5166908 A), further in view of Xiao (US 20190226330 A1). 
	The examiner notes with respect to claim 6 a new 112(b) rejection has been made in light of applicant’s amendments. As best understood, the prior art still teaches the recited limitation. The examiner contends that the structural requirements of the claims are met i.e. a passive reflector and a transducer capable of producing the recited signal/stress wave(s). The examiner respectfully notes that the claim in question is an apparatus claim and an apparatus is limited by its structure, not its intended use, see MPEP 2173.05(g). In this case, as best understood, the apparatus of the prior art teaches all of the claimed structural requirements. The examiner notes that the claim is 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites “wherein the stress wave is a first stress wave […] the signal further comprises a second stress wave […] the reflected second stress wave combined constructively with the first stress wave”. It is not clear what is structurally required by the claim. The claim, as depending from claim 1, is directed to an apparatus, specifically a “well monitor”. In further defining the particulars of the stress wave and signal, and more specifically, their interaction with one another (“the reflected second stress wave combined constructively with the first stress wave”) it is not clear whether or not the 
	In other words, the stress waves do not appear to be structural requirements, but rather a manner of operating the apparatus, MPEP §2114, subsection II.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 11, 13-18, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 20100133833 A1), in view of Montgomery (US 5166908 A), further in view of Xiao (US 20190226330 A1).

(system of Fig 1, Para 0002, the system is used for oil and gas production), wherein a tubing is emplaced within the well (Fig 1, tubing 10), the tubing defining a tubing passage (Fig 1, inner bore of tubing 10) to receive an artificial lift system having a pump rod (Fig 1, Para 0015, “Part 2 is attached to the rod 15/rotor assembly 32, and includes a drive head 18 that rotates the rod and forms a continuous rotating shaft from the surface to the rotor of the PCP”, the pump rod assembly 15 is positioned within the inner bore of the tubing), the artificial lift system and the tubing co-operatively configured to induce flow of reservoir fluid for production of the reservoir fluid (Para 0014, “A rod transmits that rotational energy to the pump that is located near the bottom of the well”, the pump is used to produce fluid), the well monitor comprising: 
an electrical generator (see components below), comprising: 
magnets (Para 0015, Fig 1, magnets 38); 
windings (Para 0015, Fig 1, “windings of an electrical conductor 25”); 
wherein, while: 1) the artificial lift system is received in the tubing passage (Fig 1, artificial lift system with rod 15 is within the inner bore of tubing 10), and 2) the magnets are mounted to the pump rod (Fig 1, magnets 38 are on rod 15), the magnets are movable relative to the windings in response to movement of the pump rod in the tubing to generate electrical energy (Para 0015, “Part 2 contains magnets 38 arranged in a manner to provide a rotating magnetic field in close proximity to Part 1. The rotation 50 of part 2 induces electrical current in part 1.”); 
an energy storage device electrically coupled to the generator for storing generated electrical energy (Para 0015, “energy from the rotational generator can be connected to a battery 35”)
a transducer (Fig 1, 40) electrically coupled to the energy storage device (Para 0015, “the energy from the rotational generator can be connected to a battery 35 via a wire and then connected to a wireless gauge, e.g. 40, that is capable of transmitting data to the surface”). 
While Williams teaches a telemetry system include “using the well's tubing or casing as the transmission medium,” Williams is not explicit on the transducer being a vibration transducer and a controller for selectively powering the vibration transducer to produce a signal indicative of the well condition for transmission through the tubing.  
Montgomery the transducer being a vibration transducer (Fig 7, Column 6, lines 5-10, “vibrations generated by the transducer 40” are used to send signals up the tubular string) and 
a controller (Fig 7, controller including 704, 706 and the controlling electronics discussed in Column 13, lines 6-16) for selectively powering the vibration transducer to produce a signal indicative of the well condition for transmission through the tubing (Fig 7, Column 6, lines 5-10, “vibrations generated by the transducer 40” are used to send signals up the tubular string. Column 11, line 57-61, “power is selectively applied to leads 501 and 502 according to the signal to be transmitted (see the system of FIG. 7)”. The signals are from transducers 707 indicative of well information such as pressure and temperature.).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Williams by using the vibration transducer and controller system as disclosed by Montgomery because it allows for communication of data at a high rate (Column 3, lines 55-59). The examiner notes that although Montgomery suggests an exemplary use in drilling applications, Williams states that the principles of operation disclosed in his disclosure are applicable between production and drilling applications (e.g. Para 0003, 0005, and 0017). 
Williams in view of Montgomery is silent on the vibration transducer defining a channel such that, while the well monitor is disposed in the well, the induced flow of reservoir fluid is flowable through the channel for effecting the production of the reservoir fluid.
Xiao teaches the vibration transducer defining a channel such that (Fig 4, transducer 405 has an inner channel as seen; Para 0034, the transducer is installed within a casing “rim” 414), while the well monitor is disposed in the well, the induced flow of reservoir fluid is flowable through the channel for effecting the production of the reservoir fluid (Para 0034, “fluid can flow through the acoustic transmitter 401”; as a modification to Williams this is production fluid.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Williams as modified by having the vibration transducer define a channel as disclosed by Xiao 

Regarding claim 2, Williams as modified further teaches wherein the well monitor comprises a sensor for detecting the well condition (Para 0017, “The telemetry data might be any physical measurement, such as a liquid level, weight, pH, chlorine concentration, temperature, pressure, proximity, etc., and is sensed by a remote telemetry unit (RTU)”).  

Regarding claim 3, Williams as modified further teaches wherein the controller comprises a processor configured to:
receive a signal representative of the well condition from the sensor (Column 13, lines 6-16, “A-to-D converter 706, microprocessor 705, and the circuitry for providing the desired modulation (frequency control circuit 701, switch 702 and FSK modulator 703) to encode the information received from the transducers”); 
encode the signal representative of the well condition (Column 13, lines 6-16, “A-to-D converter 706, microprocessor 705, and the circuitry for providing the desired modulation (frequency control circuit 701, switch 702 and FSK modulator 703) to encode the information received from the transducers”); and 
trigger the energy storage device to power the vibration transducer to generate the signal that communicates the well condition through the tubing (Column 13, lines 6-16 “the controlling electronics in this embodiment include a transformer 1102 for stepping up the voltage from batteries 705 to a voltage sufficient to energize transducer 40”, as discussed in the parent claim 1, the transducer communications through the tubing as modified).  

Regarding claim 4, Williams as modified further teaches wherein the transducer is a piezoelectric transducer (Column 8, lines 54-57, “a piezoelectric stack contained within transducer 40, to generate axial or torsional vibrations corresponding to the modulated signal applied thereto”) and wherein the signal comprises a stress wave introduced in said tubing by the piezoelectric transducer (Column 5, lines 21-22, “the provision of a transducer for inducing vibrations (stress waves) into a drill string”).  

Regarding claim 6, Williams as modified further teaches wherein the stress wave is a first stress wave traversing through the tubing in an uphole direction, the signal further comprises a second stress wave traversing through the tubing in a downhole direction, the well monitor further comprising a passive reflector positioned downhole of the piezoelectric transducer, for phase shifting the second stress wave such that, while the second stress wave traversing in the downhole direction is reflected to traverse in the uphole direction, the stress wave is phase shifted by half a wavelength of the stress wave such that it combines constructively with a stress wave generated by the piezoelectric transducer that is traversing in the uphole direction (As discussed in the 112(b) rejection above, as best understood, the only structural particular required is a passive reflector. Where the device of the prior art has a passive reflector (see Para 0173-0175 of the specification as filed, indicated that the passive reflector may merely be a segment of tubular e.g., “the passive reflector may be an additional length of tubing”), Fig 1 shows tubular portions 10 downhole of where the acoustic transmitter/piezoelectric transducer 40 resides, it would stand to reason that it would be capable of performing the recited functional limitation of shifting a stress wave by the piezoelectric device. The examiner respectfully notes the additional comments in the response to arguments which is not repeated again here.). 
 
Regarding claim 7, Williams as modified further teaches wherein the signal comprises a frequency between 600 Hz and 650 Hz (Column 13, lines 65 to Column 14, line 2, “that transducer 40 described hereinabove, with proper control of its output by the associated electronic components described above, can sweep a range of frequencies so that a frequency characteristic similar as that shown in FIG. 8 can be derived”; in Fig 8, the frequency includes a frequency between 600 Hz and 650 Hz).

Regarding claim 11, Williams as modified further teaches wherein the rod is coupled to a progressive cavity pumping system (Fig 1, Para 0015, rod 15 is coupled to PCP pump stator 20).  

(system of Fig 1, Para 0002, the system is used for oil and gas production; Para 0017, the system also conveys measurements of downhole parameters), wherein a tubing is emplaced within the well (Fig 1, tubing 10), the tubing defining a tubing passage (Fig 1, inner bore of tubing 10) to receive an artificial lift system having a pump rod (Fig 1, Para 0015, “Part 2 is attached to the rod 15/rotor assembly 32, and includes a drive head 18 that rotates the rod and forms a continuous rotating shaft from the surface to the rotor of the PCP”, the pump rod assembly 15 is positioned within the inner bore of the tubing), the artificial lift system and the tubing co-operatively configured to induce flow of reservoir fluid for production of the reservoir fluid  (Para 0014, “A rod transmits that rotational energy to the pump that is located near the bottom of the well”, the pump is used to produce fluid), the method comprising: 
	inducing, via cyclical motion of the pump rod (Claim 7, “a rotational motion during operation is a progressive cavity pump that is powered by a continuous rod that is rotated at the surface by a rotation producing mechanism”), flow of reservoir fluid for the production of reservoir fluid (Para 0008, the system is used in “production operations” and is a “production mechanism” see claims 7-8);
generating electrical energy at a generator mounted in the wellbore, by cyclical motion of the pump rod (Para 0015, “Part 2 contains magnets 38 arranged in a manner to provide a rotating magnetic field in close proximity to Part 1. The rotation 50 of part 2 induces electrical current in part 1”; Fig 1, magnets 38 are around cyclically moving rod 15), the electrical generator comprising: 
magnets (Para 0015, Fig 1, magnets 38); 
windings (Para 0015, Fig 1, “windings of an electrical conductor 25”); 
wherein, while: 1) the artificial lift system is received in the tubing passage (Fig 1, artificial lift system with rod 15 is within the inner bore of tubing 10), and 2) the magnets are mounted to the pump rod, the magnets are movable relative to the windings in response to movement of the pump rod in the tubing to generate electrical energy (Para 0015, “Part 2 contains magnets 38 arranged in a manner to provide a rotating magnetic field in close proximity to Part 1. The rotation 50 of part 2 induces electrical current in part 1.”); 
charging an energy storage device with the electrical energy (Para 0015, “energy from the rotational generator can be connected to a battery 35”); and 
selectively powering a transducer (Fig 1, 40) via the energy storage device to produce a signal indicative of the well condition for transmission through the tubing (Para 0015, “the energy from the rotational generator can be connected to a battery 35 via a wire and then connected to a wireless gauge, e.g. 40, that is capable of transmitting data to the surface”. Para 0017, “The telemetry data might be any physical measurement, such as a liquid level, weight, pH, chlorine concentration, temperature, pressure, proximity, etc., and is sensed by a remote telemetry unit (RTU).”).  

Montgomery the transducer being a vibration transducer (Fig 7, Column 6, lines 5-10, “vibrations generated by the transducer 40” are used to send signals up the tubular string).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Williams by using the vibration transducer and controller system as disclosed by Montgomery because it allows for communication of data at a high rate (Column 3, lines 55-59). The examiner notes that although Montgomery suggests an exemplary use in drilling applications, Williams states that the principles of operation disclosed in his disclosure are applicable between production and drilling applications (e.g. Para 0003, 0005, and 0017). 
Williams in view of Montgomery is silent on wherein the induced reservoir fluid flows through a channel defined by the vibration transducer for effecting the production of reservoir fluid.
Xiao teaches wherein the induced reservoir fluid flows through a channel defined by the vibration transducer for effecting the production of reservoir fluid (Para 0034, “fluid can flow through the acoustic transmitter 401”; as a modification to Williams this is the induced production fluid.; Fig 4, transducer 405 has an inner channel as seen; Para 0034, the transducer is installed within a casing “rim” 414). 


Regarding claim 14, Williams as modified further teaches detecting the well condition with a sensor  (Column 13, lines 6-16, “A-to-D converter 706, microprocessor 705, and the circuitry for providing the desired modulation (frequency control circuit 701, switch 702 and FSK modulator 703) to encode the information received from the transducers”); 
encoding the well condition signal (Column 13, lines 6-16, “A-to-D converter 706, microprocessor 705, and the circuitry for providing the desired modulation (frequency control circuit 701, switch 702 and FSK modulator 703) to encode the information received from the transducers”); and 
selectively powering the vibration transducer using a controller to produce the encoded signal (Column 13, lines 6-16 “the controlling electronics in this embodiment include a transformer 1102 for stepping up the voltage from batteries 705 to a voltage sufficient to energize transducer 40”. Column 11, line 57-61, “power is selectively applied to leads 501 and 502 according to the signal to be transmitted (see the system of FIG. 7)”. The signals are from transducers 707 indicative of well information such as pressure and temperature.).  

Regarding claim 15, Williams as modified further teaches wherein the selectively powering comprises applying a voltage stored in the energy storage device to the vibration transducer  (Column 13, lines 6-16, “the controlling electronics in this embodiment include a transformer 1102 for stepping up the voltage from batteries 705 to a voltage sufficient to energize transducer 40.”).  

Regarding claim 16, Williams as modified further teaches wherein the selectively powering comprises increasing the voltage with a step-up transformer  (Column 13, lines 6-16, “the controlling electronics in this embodiment include a transformer 1102 for stepping up the voltage from batteries 705 to a voltage sufficient to energize transducer 40.”).  

Regarding claim 17, Williams as modified further teaches wherein the selectively powering comprises applying an alternating voltage to the vibration transducer (Column 11, lines 4-10, “piezoelectric elements are voltage polarity sensitive, and expand or contract along the polar axis upon the selective application of positive or negative voltage across and coaxial with the positive and negative poles.”).  
Regarding claim 18, Williams as modified further teaches wherein the cyclical motion of the pump rod is a rotational motion (Fig 1, Para 0015, rod 15 is coupled to PCP pump stator 20 which rotates). 

Regarding claim 20, Williams teaches well monitor for monitoring a downhole well condition of a well configured for production of reservoir fluid from a subterranean formation (system of Fig 1, Para 0002, the system is used for oil and gas production), wherein a tubing is emplaced within the well  (Fig 1, tubing 10), the tubing defining a tubing passage  (Fig 1, inner bore of tubing 10) to receive an artificial lift system having a pump rod, the artificial lift system and the tubing co-operatively configured to induce flow of reservoir fluid for production of the reservoir fluid (Fig 1, Para 0015, “Part 2 is attached to the rod 15/rotor assembly 32, and includes a drive head 18 that rotates the rod and forms a continuous rotating shaft from the surface to the rotor of the PCP”, the pump rod assembly 15 is positioned within the inner bore of the tubing), the well monitor comprising: 
an electrical generator (see components below), comprising: 
magnets (Para 0015, Fig 1, magnets 38); 
windings (Para 0015, Fig 1, “windings of an electrical conductor 25”); 
wherein, while: 1) the artificial lift system is received in the tubing passage (Fig 1, artificial list system with rod 15 is within the inner bore of tubing 10), and 2) the windings are mounted to the pump rod (Fig 1, windings 25 are at least in directly mounted to rod 15 via any number of intermediate component. The examiner notes that the claim does not require that the windings be directly mounted to the pump rod.), the windings are movable relative to the magnets in response to movement of the pump rod in the tubing to generate electrical energy (Para 0015, “Part 2 contains magnets 38 arranged in a manner to provide a rotating magnetic field in close proximity to Part 1. The rotation 50 of part 2 induces electrical current in part 1.”); 
an energy storage device electrically coupled to the generator for storing electrical energy generated by the electrical generator (Para 0015, “energy from the rotational generator can be connected to a battery 35”); 
a transducer (Fig 1, 40) electrically coupled to the energy storage device (Para 0015, “the energy from the rotational generator can be connected to a battery 35 via a wire and then connected to a wireless gauge, e.g. 40, that is capable of transmitting data to the surface”). 
While Williams teaches a telemetry system include “using the well's tubing or casing as the transmission medium,” Williams is not explicit on the transducer being a vibration transducer and a controller for selectively powering the vibration transducer to produce a signal indicative of the well condition for transmission through the tubing.  
Montgomery the transducer being a vibration transducer (Fig 7, Column 6, lines 5-10, “vibrations generated by the transducer 40” are used to send signals up the tubular string) and 
a controller (Fig 7, controller including 704, 706 and the controlling electronics discussed in Column 13, lines 6-16) for selectively powering the vibration transducer to produce a signal indicative of the well condition for transmission through the tubing (Fig 7, Column 6, lines 5-10, “vibrations generated by the transducer 40” are used to send signals up the tubular string. Column 11, line 57-61, “power is selectively applied to leads 501 and 502 according to the signal to be transmitted (see the system of FIG. 7)”. The signals are from transducers 707 indicative of well information such as pressure and temperature.).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Williams by using the vibration transducer and controller system as disclosed by Montgomery because it allows for communication of data at a high rate (Column 3, lines 55-59). The examiner notes that although Montgomery suggests an exemplary use in drilling applications, Williams states that the principles of operation disclosed in his disclosure are applicable between production and drilling applications (e.g. Para 0003, 0005, and 0017). 
Williams in view of Montgomery is silent on the vibration transducer defining a channel such that, while the well monitor is disposed in the well, the induced flow of reservoir fluid is flowable through the channel for effecting the production of the reservoir fluid.
Xiao teaches the vibration transducer defining a channel such that (Fig 4, transducer 405 has an inner channel as seen; Para 0034, the transducer is installed within a casing “rim” 414), while the well monitor is disposed in the well, the induced flow of reservoir fluid is flowable through the channel for effecting the production of the reservoir fluid (Para 0034, “fluid can flow through the acoustic transmitter 401”; as a modification to Williams this is production fluid.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Williams as modified by having the vibration transducer define a channel as disclosed by Xiao 

Regarding claim 21, Williams as modified further teaches the well monitor has a well monitor body (Fig 1, portion of tubing 10 around which components 25 and 40 are mounted) that is couplable to an uphole tubing portion (Fig 1, portion of tubing 10 above the well monitor body above) and a downhole tubing portion  (Fig 1, portion of tubing 10 below the well monitor body above) such that, while the well monitor body is coupled to the uphole tubing portion and the downhole tubing portion, the well monitor body, the uphole tubing portion, and the downhole tubing portion are co-operatively configured to define the tubing (Fig 1, the well monitor body, the uphole tubing and downhole tubing define the tubing 10).  

Regarding claim 22, Williams as modified further teaches wherein, while the well monitor body (Fig 1, portion of tubing 10 around which components 25 and 40 are mounted) is coupled to the uphole tubing portion (Fig 1, portion of tubing 10 above the well monitor body above) and the downhole tubing portion to define the tubing (Fig 1, portion of tubing 10 below the well monitor body above), the vibration transducer is disposed in line with the tubing such that the signal produced by the vibration transducer is communicated directly to the tubing for transmission through the tubing (Fig 1, transducer 40 is positioned such that as modified the transmission occurs through the tubing; Fig 7, Column 6, lines 5-10 of Montgomery “vibrations generated by the transducer 40” are used to send signals up the tubular string).

Claims 5 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 20100133833 A1), in view of Montgomery (US 5166908 A), in view of Cooley (US 20140265580 A1).

Regarding claim 5, Williams as modified further teaches a step- up transformer interposed between the energy storage device and the piezoelectric transducer, such that a voltage applied to the piezoelectric transducer is greater than a voltage stored by the energy storage device (Column 13, lines 6-16, “the controlling electronics in this embodiment include a transformer 1102 for stepping up the voltage from batteries 705 to a voltage sufficient to energize transducer 40.”).  
	Williams as modified is silent on a rectifier. 
	Cooley teaches a rectifier (Para 0124, “the harvesting electronics will incorporate a rectifier”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Williams by having a rectifier as disclosed by Cooley because “is desirable to enable the use of certain nonlinear elements in circuits that may ultimately extract energy from an IEG, e.g. a diode in a rectifier circuit” (Para 0217) and/or it would be combining prior art elements according to known methods to yield predictable results (the addition of a 
 
Regarding claim 8, Williams as modified is silent on wherein the energy storage device is a capacitor.  
	Cooley teaches wherein the energy storage device is a capacitor (Abstract, the energy storage device comprises at least one ultracapacitor).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Williams by having a supercapacitor as disclosed by Cooley because it would have a larger capacitance storage ability and it Cooley offers a specific energy storage means to implement the generic energy storage taught by Williams.
.  
Regarding claim 9, Williams as modified further teaches wherein the energy storage device is a supercapacitor (Abstract of Cooley, the energy storage device comprises at least one ultracapacitor).  

Regarding claim 10, Williams is silent on wherein the energy storage device is a first energy storage device, the well monitor further comprising a second energy storage device, and wherein the first energy storage device is a supercapacitor, and the second energy storage device is a battery.  
	Cooley teaches wherein the energy storage device is a first energy storage device (Abstract, the energy storage device comprises at least one ultracapacitor), the well monitor further comprising a second energy storage device (Para 0597, “an additional power supply (e.g., at least one of a generator, a wireline, a remote supply and a chemical battery),[…] may be included in support”), and wherein the first energy storage device is a supercapacitor (Abstract, the energy storage device comprises at least one ultracapacitor), and the second energy storage device is a battery (Para 0597, the additional power supply may be a chemical battery).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Williams by having a supercapacitor and battery as disclosed by Cooley because it would have a larger capacitance storage ability and it Cooley offers a specific energy storage means to implement the generic energy storage taught by Williams; additionally, an additional battery could be used as a safeguard in the event of power failure or failure of the other power storage device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached on typically 7:30am-5pm EST, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM MOORAD can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.Y./Examiner, Art Unit 3676

/BLAKE MICHENER/Primary Examiner, Art Unit 3676